IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Maria McElwee,                         :
                         Petitioner    :
                                       :
               v.                      :        No. 1274 C.D. 2020
                                       :
Bureau of Professional and             :
Occupational Affairs, State Board      :
of Veterinary Medicine,                :
                         Respondent    :


PER CURIAM                            ORDER


               NOW, March 3, 2022, upon consideration of Petitioner’s

application for reargument, and Respondent’s answer in response thereto, the

application is denied.